681 N.W.2d 348 (2004)
470 Mich. 283
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Edmund McGehee BARBEE, Jr., Defendant-Appellant.
Docket No. 123491, Calendar No. 10.
Supreme Court of Michigan.
Argued April 21, 2004.
Decided June 23, 2004.
Michael A. Cox, Attorney General, Thomas L. Casey, Solicitor General, Dennis LaBelle, Prosecuting Attorney, and Robert A. Cooney, Assistant Prosecuting Attorney, for the people.
State Appellate Defender (by Anne M. Yantus and Jacqueline J. McCann), Detroit, for the defendant.
*349 Charles D. Sherman, President, Jeffrey L. Sauter, Prosecuting Attorney, and William M. Worden and Hope E. Freeman, Senior Assistant Prosecuting Attorneys, Charlotte, for the Prosecuting Attorneys Association of Michigan.
MICHAEL F. CAVANAGH, J.
We granted leave to appeal to determine if a defendant's conduct that occurs before criminal charges are filed can form the basis for an assessment of points under offense variable 19 (OV 19) for interference with the administration of justice.[1] Because we find that conduct occurring before criminal charges are filed can form the basis for interference, or attempted interference, with the administration of justice, we affirm the trial court's scoring of ten points for OV 19.

I. FACTS
Defendant was stopped when a law enforcement officer observed the car defendant was operating cross the fog line twice. The officer also observed that it was dark and the car did not have its headlights on. Defendant told the officer his name was Christopher Noble Barbee. Defendant's name is actually Edmund McGehee Barbee, Jr. Defendant's fiance gave the officer defendant's correct name.
A Breathalyzer test determined defendant's blood alcohol content was 0.29 grams per 210 liters of breath. Defendant pleaded guilty of operating a motor vehicle while intoxicated, third offense, MCL 257.625, in exchange for the dismissal of two charges related to driving while his license was suspended, MCL 257.904. Because defendant gave the law enforcement officer a false name, the trial court scored OV 19 at ten points and imposed a prison sentence of twenty-nine to sixty months. Defendant objected to the assessment of ten points under OV 19, arguing that giving the law enforcement officer his brother's name was not interference with the administration of justice because the officer would have learned his true identity in due course. Defendant's motion for resentencing, which challenged the scoring of OV 19, was denied. The Court of Appeals denied defendant's application for leave to appeal for lack of merit in the grounds presented. This Court granted defendant's application for leave to appeal. 469 Mich.966, 671 N.W.2d 884 (2003).

II. STANDARD OF REVIEW
We review de novo issues of statutory interpretation. People v. Krueger, 466 Mich. 50, 53, 643 N.W.2d 223 (2002).

III. ANALYSIS
The issue in this case is one of statutory interpretation. The statute at issue, MCL 777.49, states, in pertinent part, the following:
Offense variable 19 is a threat to the security of a penal institution or court or interference with the administration of justice or the rendering of emergency services. Score offense variable 19 by determining which of the following apply and by assigning the number of points attributable to the one that has the highest number of points:
(a) The offender by his or her conduct threatened the security of a penal institution or court.........................25 points

*350 (b) The offender used force or the threat of force against another person or the property of another person to interfere with, attempt to interfere with, or that results in the interference with the administration of justice or the rendering of emergency services.........................15 points
(c) The offender otherwise interfered with or attempted to interfere with the administration of justice.........................10 points
(d) The offender did not threaten the security of a penal institution or court or interfere with or attempt to interfere with the administration of justice or the rendering of emergency services by force or threat of force...............0 points[[2]]
Because the language of the statute is plain and unambiguous, we enforce the statute as written and follow its plain meaning, giving effect to the words used by the Legislature. See In re MCI, 460 Mich. 396, 411, 596 N.W.2d 164 (1999).
While "interfered with or attempted to interfere with the administration of justice" is a broad phrase that can include acts that constitute "obstruction of justice," it is not limited to only those acts that constitute "obstruction of justice."[3] The Legislature specifically chose to use the phrase "interfered with or attempted to interfere with the administration of justice." If the Legislature had meant for OV 19 to apply only in cases dealing with the "obstruction of justice," it could have easily used that phrase. Obstruction of justice is a well-known term of art. In People v. Thomas, 438 Mich. 448, 457-458, 475 N.W.2d 288 (1991), this Court stated that common-law obstruction of justice is comprised of various offenses. To the contrary, conduct that "interfered with or attempted to interfere with the administration of justice" does not have to necessarily rise to the level of a chargeable offense because it is merely being used as one of various factors to determine a defendant's sentencing guidelines range.
The Court of Appeals in People v. Deline, 254 Mich.App. 595, 597, 658 N.W.2d 164 (2002), ignored the significance of the words used by the Legislature in MCL 777.49 and "equated interfered with or attempted to interfere with the administration of justice" with "obstruction of justice."[4] Because the Legislature chose not to use the phrase "obstruction of justice," this Court cannot interpret the statute as if it had. In reaching this decision, we are merely applying basic rules of statutory interpretation and giving effect to the words used by the Legislature. See Coleman v. Gurwin, 443 Mich. 59, 65, 503 N.W.2d 435 (1993).
While the Deline panel held that OV 19 could only be scored when the conduct interfered with the judicial process, we find that the phrase "interfered with or attempted to interfere with the *351 administration of justice" encompasses more than just the actual judicial process. Law enforcement officers are an integral component in the administration of justice, regardless of whether they are operating directly pursuant to a court order. In Hewitt v. White, 78 Mich. 117, 119, 43 N.W. 1043 (1889), this Court referred to the sheriff's duties as relating to "the administration of civil and criminal justice." Similarly, in White v. East Saginaw, 43 Mich. 567, 570, 6 N.W. 86 (1880), this Court referred to the sheriff's duties as "`more or less directly connected with the administration of justice,'" quoting People v. Edwards, 9 Cal. 286 (1858). It is certainly interference with the administration of justice to provide law enforcement officers with a false name.
The investigation of crime is critical to the administration of justice. Providing a false name to the police constitutes interference with the administration of justice, and OV 19 may be scored, when applicable, for this conduct. Therefore, to the extent that it is inconsistent with this opinion, an order will be issued disapproving the reasoning of Deline.

IV. CONCLUSION
Conduct that occurs before criminal charges are filed can form the basis for interference, or attempted interference, with the administration of justice, and OV 19 may be scored for this conduct where applicable. Accordingly, we affirm the trial court's assessment of ten points for OV 19 because defendant's conduct constituted interference with the administration of justice.
MAURA D. CORRIGAN, ELIZABETH A. WEAVER, MARILYN J. KELLY, CLIFFORD W. TAYLOR, ROBERT P. YOUNG, JR., and STEPHEN J. MARKMAN, JJ., concur.
NOTES
[1]  MCL 777.49 details the conduct that warrants points under OV 19. Points assessed are used in conjunction with other factors to produce a sentencing guidelines range within which a defendant's minimum sentence must fall unless the sentencing court identifies substantial and compelling reasons for deviating from the range.
[2]  The statute has been amended twice since the date of defendant's offense. The amendments, however, do not affect the issue or the outcome in this case.
[3]  In People v. Thomas, 438 Mich. 448, 458, 475 N.W.2d 288 (1991), this Court determined that the defendants conductmaking a false statement in a police reportwas a "substantial impediment to the administration of justice," but was not an obstruction of justice.
[4]  Notably, in an opinion issued one week after Deline, the Court of Appeals essentially reached the opposite conclusion. In People v. Cook, 254 Mich.App. 635, 658 N.W.2d 184 (2003), the Court of Appeals held that it was proper for the trial court to score ten points under OV 19 for defendant's conduct in attempting to flee from the police.